32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry D. SPEARS, Petitioner Appellant,v.David A. GARRAGHTY, Respondent Appellee.
No. 93-6845.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-862)
Larry D. Spears, Appellant Pro Se.
Oliver Lewis Norrell, III, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant, Larry Spears, seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.2  Spears v. Garraghty, No. CA-92-862 (E.D. Va.  July 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Although it is not clear whether Spears' established cause for his procedural default, it is clear that he has failed to show prejudice from the alleged violations of federal law.  Hence, his claims were properly dismissed as barred.   See Coleman v. Thompson, 501 U.S. 722, ---- (1991);  59 U.S.L.W. 4789, 4796 (U.S.1991)


2
 We also deny Spears' motion for a reduction of time